Citation Nr: 0413823	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for phlebitis of the left 
leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the claim for an increased rating for 
phlebitis of the left leg.  The veteran has timely perfected 
an appeal of this determination to the Board.  

The Board notes that, in an April 2001 rating decision, the 
RO denied service connection for degenerative joint disease 
of the left knee as secondary to the service-connected 
disability of phlebitis of the left leg.  The veteran was 
provided notice of the determination in April 2001, but he 
did not appeal within the allowed one-year time period.  
Therefore, the April 2001 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2003).  Thus, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

In a March 2003 statement, the veteran referenced the issue 
of degenerative joint disease of the left knee as secondary 
to his service-connected phlebitis of the left leg.  The 
Board views this statement as a claim to reopen the 
previously denied service-connection claim.  However, in a 
May 2003 statement of the case, the RO referenced the issue 
of service connection for degenerative joint disease of the 
left knee as secondary to the service-connected disability of 
phlebitis of the left leg.  Despite the RO's actions, the 
Board finds that a claim to reopen based on new and material 
evidence has been raised and that the RO has not adjudicated 
this issue.  Thus, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for degenerative joint disease of the 
left knee as secondary to the service-connected disability of 
phlebitis of the left leg is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that his service-connected 
phlebitis of the left leg is more disabling than currently 
evaluated.  

The Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002), have not been 
satisfied with respect to the issue on appeal.  Essentially, 
the VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.

With respect to the issue of entitlement to an increased 
rating for phlebitis of the left leg, the Board acknowledges 
that a May 2003 statement of the case included the provisions 
of 38 C.F.R. § 3.159; however, the Board finds that the RO 
should issue the veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).

According to a September 2002 VA examination request form, 
the veteran was scheduled for a VA examination for an 
evaluation of his service-connected phlebitis of the left 
leg.  A subsequent October 2002 facsimile from the VA 
Healthcare Network of Upstate New York notes that the veteran 
will be unable to make any appointments for an indefinite 
period of time because of recent major heart surgery.  The 
record does not indicate that the veteran was previously 
informed of the consequences of a failure to report to a VA 
examination.  See 38 C.F.R. 3.655 (2003).  Despite this 
deficiency, the Board finds that the veteran has shown good 
cause as to his failure to report for the examination.  Thus, 
the RO should make another effort to schedule the veteran for 
a VA examination, informing him of the consequences of the 
failure to report.  38 C.F.R. § 3.655.  

In addition, the Board notes that the veteran was scheduled 
for an ultrasound of the leg in March 2003 at the Syracuse, 
New York, VA Medical Center (VAMC).  The Board observes that 
the record does not contain this examination report.  In this 
regard, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain the report of the March 2003 ultrasound from the above 
VAMC and associate it with the claims file.

Lastly, the Board notes that, in a March 2003 authorization 
and consent form, the veteran indicated that he had received 
treatment at the Watertown VA Outpatient Clinic and the 
Syracuse VAMC.  As discussed above, the RO should obtain all 
treatment reports from these VA facilities and associate them 
with the claims file.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an increased rating for 
phlebitis of the left leg, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim. 

2.  The RO should obtain all treatment 
reports from the Watertown VA Outpatient 
Clinic and the Syracuse VAMC that have 
not been previously secured and associate 
them with the claims file.  In any event, 
the RO should obtain the report of the 
March 2003 ultrasound of the leg.  

3.  Thereafter, the RO should afford the 
veteran an opportunity to schedule a VA 
examination.  If the veteran so desires, 
the RO should schedule him for an 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
phlebitis of the left leg.  The RO should 
inform the veteran of the adverse 
consequences of the failure to report to 
the examination.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner should specifically state 
whether the veteran's phlebitis of the 
left leg results in:

(A)  intermittent edema of extremity or 
aching and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery;

(B)  persistent edema, incompletely 
relieved by elevation of extremity, with 
or without beginning stasis pigmentation 
or eczema;

(C)  persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration;

(D)  persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; or

(E)  massive board-like edema with 
constant pain at rest.

4.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for phlebitis of the 
left leg, currently rated as 10 percent 
disabling.  

5.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




